Citation Nr: 9906038	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-05 009	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability 
due to an undiagnosed illness.  

2.  Entitlement to service connection for a gastrointestinal 
disability due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1977 
to October 1980 and from March 1986 to March 1992.  His 
service personnel records indicate that he had Southwest Asia 
service from January to May 1991.  

This appeal arises from a September 1995 rating action of the 
Nashville, Tennessee, regional office (RO).  In that 
decision, the RO denied service connection for diarrhea and a 
skin disorder, asserted to be secondary to an undiagnosed 
illness.  The veteran perfected a timely appeal of the denial 
of these claims.  Thereafter, in July 1996, the veteran's 
claims folder was transferred from the Nashville, Tennessee 
RO to the RO in Winston-Salem, North Carolina, where the 
veteran presented testimony concerning his claims at a 
personal hearing before a hearing officer in October 1996.  
Subsequently, in March 1998, the veteran's claims folder was 
transferred to the Roanoke, Virginia RO.  In May 1998, the 
Roanoke RO furnished the veteran with a supplemental 
statement of the case.  


REMAND

On a VA Form 9 which was received at the RO in July 1998, the 
veteran expressed his desire to appear at a personal hearing 
at the RO before a member of the Board of Veterans' Appeals 
(Board) via video teleconferencing.  A review of the claims 
folder indicates, however, that such a hearing was not 
scheduled.  

Because the Board may not proceed with an adjudication of the 
veteran's claims without affording him an opportunity for the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West Supp. 1998); 38 C.F.R. § 20.700(a) (1998).  
In this regard, the Board notes that, on remand, the 
veteran's representative must be given an opportunity to 
review the veteran's claims folder in order to prepare for 
the requested hearing.  See 38 C.F.R. § 20.600 (1998) (an 
appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person).  Accordingly, 
the case is REMANDED for the following:

The RO should give the veteran's 
representative an opportunity to review 
the veteran's claims folder to prepare 
for the requested hearing.  The RO should 
take action to schedule the veteran for 
the personal hearing he has requested.  
Thereafter, the veteran's claims folder 
should be returned to the Board so that 
the file will be available to the Board 
Member by the date of the hearing.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


